CONCURRING AND DISSENTING OPINION BY
JUDGE Mencer :
Because of considerations of convenience and practicality, I concur with the majority’s conclusion that representation at parole revocation hearings for indigent inmates confined in state correctional institutions be provided by the public defender’s office of the county of incarceration.
However, I respectfully dissent to the proposition that the costs incident to such representation should be borne by the counties in which the Commonwealth operates its nine state correctional institutions. I would cast my vote to place those costs upon the counties from which the indigent inmates were sentenced.
The Public Defender Act, Act of December 2, 1968, P.L. 1144, as amended, 16 P.S. §9960.1 et seq., requires that there shall be a public defender in each county, *44except the County of Philadelphia,1 and that among the duties of the public defender is the responsibility to furnish legal counsel to any person who becomes subject to the jurisdiction of a court of record in a county and who,* for lack of sufficient funds, is unable to obtain legal counsel, in the following specific situation: “(10) Probation and parole proceedings and revocation thereof.” Section 6(a) (10) of the Act, 16 P.S. §9960.6(a)(10).
Coupled with this duty, and perhaps with the instant problem in mind, Section 7 of the Public Defender Act, 16 P.S. §9960.7, provides:
For cause, the court of common pleas may, on its own motion or upon the application of the public defender, the defendant, or person charged with being a juvenile delinquent, appoint an attorney other than the public defender to represent the person charged at any stage of the proceedings. The attorney so appointed shall be awarded reasonable compensation and reimbursement for expenses necessarily incurred, to be fixed by the judge of the court of common pleas sitting at the trial or hearing of the case and paid by the county. (Emphasis added.)
Thus, it seems to me that there is ample authority to place the costs of public defender representation at parole revocation hearings on the county from which the indigent inmate was sentenced. Accordingly, I would dissent to placing the costs on the counties in which the state correctional institutions are located until that solution would “reach crisis proportions. ’ ’

 Tlie Public Defenders Association of Philadelphia provides comparable representation for indigent defendants in the County of Philadelphia.